DETAILED ACTION
1.	The Amendment filed on January 26, 2022 is acknowledged.  
	Claims 1-6 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Nowhere in the specification describes that each of cables having different resistance for the entire length.
	Note: in the specification only mentions the resistances (resistors) are provided in the amplification circuit.
Claim Rejections - 35 USC § 102/103
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-6 are rejected under 35 U.S.C. 103 as obvious over Anilkumar et al (US 8,150,602 B2) in view of JP 2016-196850 A.  
Regarding claim 1, Anilkumar invention teaches an internal combustion engine, comprising: an internal combustion engine main body including a plurality of cylinders (100) [Anilkumar invention clearly teaches an internal combustion engine includes main body]; a knock sensor [in-cylinder pressure sensor (200)] provided on each of the plurality of cylinders (100) [col. 6, lines 44-67 describes the in-cylinder pressure sensor can be function as knock sensor]; a control board [signal conditioning unit (300), data acquisition system (400) and ECU (500)] including an amplification circuit (300); and a plurality of cables [cable (180)] connecting to the knock sensor (200) and the control board (300, 400 and 500) [Figures 3, 6; and col. 1, lines 26-29 mentions of the plurality of cylinders which would have been equivalent to a plurality of cables and each of cable connecting the sensor (200) and control board (300-500)], sense]; wherein the amplification circuit (300) includes, for each of the plurality of cables (180), a first charge amplifier (340) connected to a first output terminal of the knock sensors (200) via one of the plurality of cables (180), a second charge amplifier (345) connected to a second output terminal of the knock sensor (200) via one of the plurality of cables (180) [Figure 7; col. 7, lines 9-25], and a differential amplifier (320) configured to take an output of the first charge amplifier (340) and an output of the second charge amplifier (345) as input [Figure 7; col. 7, lines 9-67].
	Anilkumar does not specifically teaches a plurality of cables differing in length and each connecting the knock sensor and control board.
	Note Figure 1, Japanese Patent illustrates the arrangement of the plurality of knocking sensors (3A-1-3A-4 and 3B-1-3B-4) in connecting to electronic control unit (1), it would have been obvious to one having skill in the art at the time the invention was made, to have provided the cables in connecting from each knocking sensor to the ECU (1) is difference in length.
	Since the prior art references are both from the same field of endeavor, the purpose disclosed by Japanese Patent would have been recognized in the pertinent art of Anilkumar.
	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the length of the cable of Anilkumar system for connecting to the knocking sensors, which are from the different locations, to the control board as taught by Japanese Patent for the purpose of providing the cable with different length, in order to detect the different vibration due to the influence from the non-uniform wiring.
	Regarding the cables having different resistance for the entire length would have been rejected by U.S.C 35 112, first paragraph.  Since it has been held that resistance would be relative to the length of electrical wire where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See also MPEP 2144.04. IV.A.
Regarding claim 2, see discussion in claim 1, especially see Figure 7 further describes a filter system (470) [Anilkumar] and/or filter (9A) [Japanese Patent] which would have been well-known to be includes a band pass filter configured to allow a frequency band of an output of the differential amplifier to pass through.
Regarding claim 3, as discussed in claim 1, the modified Anilkumar invention describes the control board (300, 400 and 500) includes a determination unit (400) [Anilkumar, Figure 3] and/or the control board (1) includes a determination unit (11) [Japanese Patent, Figure 1] configured to determine whether knocking has occurred on the basis of an output signal of the amplification circuit.
	Regarding claim 4, as discussed in claim 1, which would have been well-known that if it is determined that an amplitude of the output signal of the amplification circuit is not greater than a threshold value of amplitude for determining that knocking has occurred, that no knocking has occurred; andBIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/CJB/tanApplication No.: NEWDocket No.: 1609-1531PUS1 Page 3 of 4the determination unit is configured to determine, if it is determined that the amplitude of the output signal of the amplification circuit exceeds the threshold value, that knocking is occurring; since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See also MPEP 2144.04. IV.A.
	Regarding claim 5, see discussion in claim 4.
	Regarding claim 6, as discussion in claim 1, the use of the internal combustion engine described in the modified Anilkumar which would have been well-known power generation system could have been appropriately realized by a person of ordinary skilled in this art.

Response to Amendment  
9.	Applicant’s arguments filed January 26, 2022 have been fully considered but they are not persuasive.  The Applicants argued that the Applicants claimed inventive embodiments addresses the limitation “a plurality of cables differing in lengths and thus different resistances and obtain the same results” that is not taught by the prior art reference [Anilkumar].  However, the limitation of “a plurality of cables differing in the length…and obtain the same result” is not claimed; and what result is able to be obtained? [if the Applicants would like to amend the claims as Applicants’ argument.
In the view of Examiner:
Regarding the limitation of a plurality of cables differing in length [in original claim 1] for connecting between the knock sensors and the control board would have been considered as a choice of desire since the knock sensors which are supposed to be located in the different cylinders which would have been well-known that those cylinders are positioned in different locations of the engine block; therefore, it would be resulting the plurality of cables differing in length while they are in connecting between the knock sensors and the control board.
Regarding the adding limitation of each of the cables having different resistance for the entire length which has been rejected by 35 U.S.C. 112, first paragraph; since there is not described in the original specification [see above rejection].
Therefore, claims 1-6 continue to be rejected as above explanations.

Conclusion

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on [Monday-Friday [Maxi-Flex]].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
May 5, 2022
/Johnny H. Hoang/
Examiner, Art Unit 3747



/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        May 10, 2022